

	

		II

		109th CONGRESS

		1st Session

		S. 1287

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 22, 2005

			Mr. Coleman (for himself

			 and Ms. Landrieu) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the definition of independent

		  student for purposes of the need analysis in the Higher Education Act of 1965

		  to include older adopted students.

	

	

		1.Short titleThis Act may be cited as the

			 Fostering Adoption to Further Student

			 Achievement Act.

		2.Amendment to

			 independent studentSection

			 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is

			 amended—

			(1)in paragraph (6), by striking

			 or after the semicolon;

			(2)in paragraph (7), by striking the period at

			 the end and inserting ; or; and

			(3)by adding at the end the following:

				

					(8)was adopted from the foster care system

				when the individual was 13 years of age or

				older.

					.

			

